Dear Mr. Bercegeay:
Concerning your correspondence of recent date, please note the following language of LSA-R.S. 40:1496(D) is applicable, and provides:
      D. Each member of the board shall be a resident property taxpayer of the district.
Because you will no longer be a resident of the district, as the statute requires, a vacancy will be created in your position as member of the board. Please note, however, that you are required by law to continue to serve as board member until such time as your successor is appointed. LSA-R.S. 42:2 provides:
      § 2. Public officer to hold office until successor inducted
      Every public officer in this state except in case of impeachment or suspension, shall continue to discharge the duties of his office until his successor is inducted into office.
Should you have any further questions, please contact this office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams